                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    MALIBU MEDIA, LLC,
         Plaintiff,

          v.
                                                                        No. 3:18-cv-1557 (SRU)
    JOHN DOE subscriber assigned IP address
    68.198.215.130,
           Defendant.


                     ORDER REGARDING LEAVE TO SERVE
           THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

         Plaintiff Malibu Media LLC alleges that defendant John Doe, identified only by his IP

address, committed copyright infringement by distributing plaintiff’s adult films using

BitTorrent, a peer-to-peer file distribution network. Doc. No. 1. Plaintiff moved pursuant to Fed

R. Civ. P. 26(d)(1) for leave to serve a third-party subpoena on defendant’s internet service

provider (“ISP”) for the limited purpose of discovering defendant’s identity; only with

defendant’s identity will plaintiff be able to serve defendant with process and proceed with the

case. Doc. No. 8. For substantially the reasons set forth in plaintiff’s motion and supporting

documents, the motion is granted, as the plaintiff has established good cause for entry of this

order. I write only to clarify the scope and limitations of the order.

         Plaintiff acknowledges the concerns raised by many courts around the nation that, given

the nature of the films allegedly distributed by defendants, defendants may feel coerced to settle

these suits merely to prevent public disclosure of defendants’ identifying information.1 See, e.g.,



1
 Plaintiff consents to conditions in this order prohibiting it from initiating a settlement with defendant prior to
serving him with the complaint, as well as an order allowing defendant to proceed anonymously. Doc. No. 8-1 at 4–
5.
Malibu Media, LLC v. Doe, 2015 WL 4092417 (S.D.N.Y. July 6, 2015); Malibu Media, LLC v.

Doe, 2015 WL 1780965 (S.D.N.Y. Apr. 10, 2015); Malibu Media, LLC v. Doe, 2015 WL

4923114 (S.D.N.Y. Aug. 18, 2015). I share those concerns. This order is therefore subject to the

following conditions and limitations:

       1.     Plaintiff may subpoena defendant’s ISP only to obtain defendant’s name and
              address, but not defendant’s e-mail addresses or telephone numbers. Plaintiff may
              only use defendant’s name and address, if obtained by defendant’s ISP, for the
              purposes of this litigation; plaintiff is ordered not to disclose defendant’s name or
              address, or any other identifying information other than defendant’s ISP number,
              that plaintiff may subsequently learn. Plaintiff shall not threaten to disclose any of
              defendant’s identifying information. Defendant will be permitted to litigate this
              case anonymously unless and until this Court orders otherwise and only after
              defendant has had an opportunity to challenge the disclosure. Therefore, plaintiff
              is ordered not to publicly file any of defendant’s identifying information and to
              file all documents containing defendant’s identifying information under seal.

       2.     Plaintiff may immediately serve a Rule 45 subpoena on defendant’s ISP to obtain
              defendant’s name and current and permanent address. Plaintiff shall serve
              defendant’s ISP with a copy of the complaint, this Order, and the subpoena.

       3.     After having been served with the subpoena, the ISP will delay producing to
              plaintiff the subpoenaed information until after it has provided defendant John
              Doe with:

                  a. Notice that this suit has been filed naming defendant as the one who
                     allegedly downloaded copyright protected work;

                  b. A copy of the subpoena, the complaint filed in this lawsuit, and this Order;
                     and

                  c. Notice that the ISP will comply with the subpoena and produce to plaintiff
                     the information sought in the subpoena unless, within 60 days of service
                     of the subpoena on defendant by the ISP, defendant files a motion to quash
                     the subpoena or for other appropriate relief in this Court. If a timely
                     motion to quash is filed, the ISP shall not produce the subpoenaed
                     information until the Court acts on the motion.

       4.     Defendant’s ISP will have 60 days from the date of service of the Rule 45
              subpoena upon it to serve defendant John Doe with a copy of the complaint, this
              Order, and the subpoena. The ISP may serve defendant John Doe using any
              reasonable means, including written notice sent to his or her last known address,
              transmitted either by first class mail or via overnight service.


                                                2
       5.      Defendant John Doe shall have 60 days from the date of service of the Rule 45
               subpoena and this Order upon him to file any motions with this Court contesting
               the subpoena (including a motion to quash or modify the subpoena), as well as
               any request to litigate the subpoena anonymously. The ISP may not turn over the
               identifying information of defendant to plaintiff before the expiration of that 60-
               day period. Additionally, if defendant or the ISP files a motion to quash or modify
               the subpoena, or a request to litigate the subpoena anonymously, the ISP may not
               turn over any information to plaintiff until the issues have been addressed and the
               Court issues an order instructing the ISP to resume turning over the requested
               discovery.

       6.      Defendant’s ISP shall preserve any subpoenaed information pending the
               resolution of any timely filed motion to quash.

       7.      Defendant’s ISP shall confer with plaintiff and shall not assess any charge in
               advance of providing the information requested in the subpoena. If defendant’s
               ISP receives a subpoena and elects to charge for the costs of production, it shall
               provide a billing summary and cost report to plaintiff.

       8.      Any information ultimately disclosed to plaintiff in response to a Rule 45
               subpoena may be used by plaintiff solely for the purpose of protecting plaintiff's
               rights as set forth in its complaint.

       It is so ordered.

Dated at Bridgeport, Connecticut, this 15th day of October 2018.

                                                             /s/STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 3
